                          Case 8-20-73303-reg                        Doc 3-1        Filed 10/30/20               Entered 10/30/20 12:17:18



 Fill in this information to identify the case:
 Debtor name Victoria Towers Development Corp.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):         8-20-73303                                                                                                           amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 41-60 Main Street                                              29 Residential                                 $12,602,864.00             $33,370,000.00              $3,312,050.00
 LLC                                                            Condo Units
 c/o Kriss &Feurstein                                           located at 133-38
 LLP                                                            Sanford Avenue,
 380 Lexington                                                  Flushing NY
 Avenue
 12th Floor
 New York, NY 10017
 Abrahma Lesser                                                 Judgment (plus                                                                                        $2,472,855.00
 c/o Backenroth                                                 statutory interest)
 Frankel &
 800 Third Avenue
 11th Floor
 New York, NY 10022
 IRS                                                                                                                                                                              $0.00
 c/o United States
 Atty.
 Eastern District of
 NY
 Federal Plaza
 Central Islip, NY
 11722
 NYC Dept. of                                                   29 Residential                                       $62,210.00           $33,370,000.00                  $62,210.00
 Finance                                                        Condo Units
 One Centre Street                                              located at 133-38
 New York, NY 10007                                             Sanford Avenue,
                                                                Flushing NY
 NYS Dept. of Tax. &                                                                                                                                                              $0.00
 Fin.
 Bankruptcy
 Sections
 P.O. Box 5300
 Albany, NY
 12205-0300




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 8-20-73303-reg                        Doc 3-1        Filed 10/30/20               Entered 10/30/20 12:17:18




 Debtor    Victoria Towers Development Corp.                                                                  Case number (if known)         8-20-73303
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sanford Aveue                                                  29 Residential                                         Unknown            $33,370,000.00                   Unknown
 Partner LLC                                                    Condo Units
 c/o Kravit Partners                                            located at 133-38
 LLC                                                            Sanford Avenue,
 79 Madison Avenue                                              Flushing NY
 2nd Floor
 New York, NY 10016




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
